Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muneyasu  (KR 20-0363865 Y1) in view of Bjoroy (US Pub. No. 2018/0172580 A1).
With regards to claims 1, 6 and 18, Muneyasu discloses a particle sensor (Figures 1 – 4) comprising an optical section including an inlet port 60 for the particle 10, multiple detectors 3 and 5 with condensing lens 4 and 6 having an internal sensing space and a light emitting source 1. Muneyasu fails to expressly disclose a reflector for reflecting the light and including a pair of extensions respectively extending in different directions; and  a sensor unit for sensing the light reflected by the reflector; wherein an angle formed by the pair of extensions is set based on a traveling path of the light, and wherein a portion of the light emitted from the light source unit has a path of being reflected by one of the extensions, then being reflected by the other of the extensions, and then traveling toward the sensor unit.

	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Muneyasu to include the teachings such as that taught by Bjoroy, optimizing a range and optical path using alignment means and optical elements in order to provide and optimal detection signal. 

With regards to claim 5, Muneyasu fails to expressly disclose the light source unit includes a plurality of light sources emitting light of different wavelengths. Notice that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Bjoroy also discloses the monitor can comprise two or more light sources (1000, 1100, 1200) targeting the region of interest with absorption lines in two or more wavelength ranges. The monitor can in certain embodiments comprise one or more fluid cells (2910, 2920) that can be inserted in an optical path to verify the performance of the instrument (Abstract) [0027].
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the sources and to provide two or more wavelength ranges such as that taught by Bijoroy, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art and to verify performance of the instrument.  
With regards to claim 8, Muneyasu discloses the first sensor unit includes a first infrared light sensor, a first visible light sensor, a first ultraviolet light sensor, or a combination thereof (See pages 3 and 7 where 300 – 400nm is specifically noted).
With regards to claim 9, Muneyasu discloses the second sensor unit includes a second infrared light sensor, a second visible light sensor, a second ultraviolet light sensor, or a combination thereof (See pages 3 and 7 where 300 – 400nm is specifically noted).

It would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Muneyasu to include the teachings such as that taught by Bjoroy in order to optimize the laser as needed. 
With regards to claim 12,  Muneyasu modified discloses the reflector further includes a light condenser having a cross-section forming a portion of a curve; and the two extensions respectively extending from both ends of the light condenser and formed in a plate shape, wherein the angle between the two extensions is 80 degree to 110 degree. See Muneyasu page 4, specifically teaching condensing lens 6 in figure 1.
Bjoroy teaches the lens are cured like and the angle between the extensions is to be selected so that it fits the geometry of the optical system, i.e., the distance between the laser system and the detector system with reference to their distance to the mirror 
With regards to claim 13, Bjoroy discloses an optical lens unit disposed between the reflector and the second sensor unit (Figure 3).
With regards to claim 14, Muneyasu modified fails to expressly disclose a polarizing filter disposed on the path of the light and polarizing the light. The examiner takes Official Notice that using a filter to polarize the light is well known and conventionally known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Muneyasu to include the well-known polarizing filter in order to polarize the light as needed to exam the light. 
With regards to claim 15, Muneyasu modified fails to expressly disclose a heater that provides heat to the sensing space. The examiner takes Official Notice that such heat design and heating are well known and conventionally known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Muneyasu to include the well-known heating structure as needed to in order to improve applications where heating the sensor is needed.  

With regards to claim 17, see the rejections of claims 5 and 16.
With regards to claim 19, Muneyasu discloses the sample is provided in fluid (Page 1).
With regards to claim 20, Muneyasu modified fails to expressly disclose an information acquisition unit that acquires target information in the sample using values sensed by the first sensor unit and the second sensor unit; and a display that displays the target information to a user. The examiner takes Official Notice that the missing limitations are well known and conventionally known in the art in order to acquire the signals and to process and display the detection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Muneyasu to include the well-known elements in order to process and perform the detection.
With regards to claim 21, Muneyasu modified fails to expressly disclose a calculation unit for receiving the target information from the information acquisition unit, calculating the target information, and providing the calculated target information to the display. The examiner takes Official Notice that the missing limitations are well known and conventionally known in the art in order to process and display the detection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Muneyasu to include the well-known elements in order to process and perform the detection.
With regards to claim 22, Muneyasu discloses the detector senses dust, a germ, a mold, a virus, or a combination thereof present in the sample (Page 3).
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muneyasu  (KR 20-0363865 Y1) and Bjoroy (US Pub. No. 2018/0172580 A1) in view of Dixon et al. (US Pub. No. 2018/0313743 A1).
With regards to claim 7, Muneyasu discloses the claimed invention according to claim 6 but fails to expressly disclose the light source unit emits light of a wavelength corresponding to a size of a target to be sensed, and wherein the first sensor unit, the second sensor unit, or both sense the light of the wavelength corresponding to the size of the target.
 Dixon discloses a particle detector including computer controlled systems where automation including an input module including a processing module and an output module with known by reference or testing of all the parts as claimed is known [0130] [0131] (Abstract). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Muneyasu to include the teachings such as that taught by Bjoroy in order to expand the system to include computer controlled systems for practicing the subject methods, where the systems further include one or more computers for complete automation or partial automation of a system for practicing methods described
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884